Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “processing a first signal based on the result bit, wherein a number of the plurality of ports is N, and wherein, when a number of ports being used among the plurality of ports is U, where U is a natural number and N is greater than or equal to U, the result bit is 2 to a power of U.” in combination with other recited elements in independent claim 1. 
3.       Gross (U.S. Patent No: 7,443,886 B1), the closest prior art of record, teaches a system has a master controller coupled to a slave controller. Gross discloses a direction bit immediately follows a type bit for identifying a source of a data frame. Gross suggests a content bit immediately follows the direction bit for identifying whether a data packet comprises data. Gross further discloses a state bit immediately follows the content bit for identifying a state of the master controller and a run/stop bit immediately follows the state bit for identifying a run/stop state of the master controller. However, Gross doesn’t teach “processing a first signal based on the result bit, wherein a number of the plurality of ports is N, and wherein, when a number of ports being used among the plurality of ports is U, where U is a natural number and N is greater than or equal to U, the result bit is 2 to a power of U.”  


However, Yeh doesn’t teach “processing a first signal based on the result bit, wherein a number of the plurality of ports is N, and wherein, when a number of ports being used among the plurality of ports is U, where U is a natural number and N is greater than or equal to U, the result bit is 2 to a power of U.”  

5.      Therefore, the prior art of record doesn’t teach or render obvious “processing a first signal based on the result bit, wherein a number of the plurality of ports is N, and wherein, when a number of ports being used among the plurality of ports is U, where U is a natural number and N is greater than or equal to U, the result bit is 2 to a power of U.” including other elements as recited in independent claim 1.   

6.    Dependent claims 2,4-9,11 and 13-17 recites limitations similar to those noted above for independent claims 1 and 10 are considered allowable for the same reasons noted above for claims 1 and 10.  


                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         BECK et al. (US Patent Application Pub. No: 20200018819 A1) teaches an entertainment robot is disclosed, the entertainment robot can comprise: a plurality of transmission circuits, each transmission circuit comprising an infrared transmitter controlled by a respective data line; a plurality of infrared receivers; at least one processor to generate respective data signals for supply on each of the data lines of the infrared transmitters, each of the generated data signals for the infrared transmitters comprising a bit pattern identifying a respective one of the infrared transmitters and a bit pattern indicating a signal strength. 

          NAKAGAWA (US Patent Application Pub. No: 20200341435 A1) teaches a control device includes: an input information storage unit that stores track record input information that is information regarding an input signal having a track record; an 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181